Citation Nr: 1419736	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-42 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating higher than 20 percent for thoracolumbar strain with degenerative disease at L5-S1 for the period since May 20, 2010.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had a verified period of active duty for training in the Marine Corps Reserve from June 2005 to November 2005, as well as a verified period of active duty in the Marine Corps from September 2007 October 2008.  He also had additional service in the Marine Corps Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that granted service connection and a 10 percent rating for thoracolumbar strain, effective October 9, 2008.  

A July 2009 RO decision granted service connection for degenerative disease at L5-S1, and recharacterized the Veteran's service-connected back disability as thoracolumbar strain with degenerative disease at L5-S1.  The 10 percent disability rating was continued.  

An August 2010 RO decision increased the rating for the Veteran's service-connected thoracolumbar strain with degenerative disease at L5-S1 to 20 percent, effective May 20, 2010.  Since that grant did not represent a total grant of benefits sought on appeal, the claims for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

A May 2011 Board decision denied an initial rating higher than 10 percent for thoracolumbar strain with degenerative disease at L5-S1 for the period from October 9, 2008 to May 19, 2010.  The Board also remanded the issue of entitlement to an initial rating higher than 20 percent for thoracolumbar strain with degenerative disease at L5-S1 for the period since May 20, 2010 for further development.  

In February 2012, the Board again remanded the issue of entitlement to an initial rating higher than 20 percent for thoracolumbar strain with degenerative disease at L5-S1 for further development.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in February 2012 to obtain the Veteran's recent treatment records, dated since June 2011, from the Milwaukee, Wisconsin VA Medical Center (VAMC).  

The February 2012 Board remand also indicated that the Veteran was to be scheduled for a VA examination to ascertain the severity and manifestations of his service-connected thoracolumbar strain with degenerative disease at L5-S1.  The examiner was to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected thoracolumbar strain with degenerative disease at L5-S1.  The examiner was also requested to report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

The examiner was specifically requested to note the presence of objective evidence of pain, excess fatigability, incoordination, and weakness, as well as any additional functional loss due to those factors, and to the extent possible, to characterize any functional loss in terms of degrees.  The examiner was also to indicate whether the Veteran had ankylosis.  The examiner was further requested to indicate whether the Veteran had a diagnosis of intervertebral disc syndrome and the total duration of incapacitating episodes over the past 12 months, if any.  In addition, the examiner was to identify any neurological manifestations resulting from the service-connected thoracolumbar strain with degenerative disease at L5-S1.  

The February 2012 Board remand further indicated that the Veteran should be advised that a failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013)

The case was returned to the Board in June 2012.  The Board observes that except for notifying the Veteran that a failure to appear for a VA examination, without good cause, could adversely affect his appeal (in March 2012), very little of the development requested pursuant to the February 2012 Board remand has been accomplished, at least that can be discerned from the paper and electronic claims file presently before the Board.  

The Veteran was not scheduled for a VA examination to ascertain the severity and manifestations of his service- connected thoracolumbar strain with degenerative disc disease at L5-S1.  Additionally, although some VA treatment reports were obtained from the Milwaukee VAMC, apparently in regard to the Veteran's service-connected cold injuries of the right foot and left foot, there is no specific indication in the record that all treatment reports from such facility, pertaining to the Veteran's service-connected thoracolumbar strain with degenerative disease at L5-S1, and dated since June 2011, were obtained.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the February 2012 Board remand has not been accomplished, the Board has no choice but to again remand the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies the Veteran's recent treatment records, dated since June 2011, from the Milwaukee VAMC, and associate the records with the claims folder.  

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected thoracolumbar strain with degenerative disease at L5-S1.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional functional loss due to these factors.  To the extent possible, characterize any functional loss in terms of degrees.  The examiner should indicate whether the Veteran has ankylosis.  The examiner should also note whether the Veteran has a diagnosis of intervertebral disc syndrome and the total duration of incapacitating episodes over the past 12 months, if any.  In addition, the examiner should identify any neurological manifestations resulting from the service-connected thoracolumbar strain with degenerative disease at L5-S1.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

